     Exhibit 10.8

        THIRD AMENDMENT TO THE SENIOR SECURED CREDIT AGREEMENT, dated as of
March 30, 2009 (this “Amendment”), made by and among (a) Borders Group, Inc., a
Michigan corporation (the “Borrower”), (b) Pershing Square Credit Partners LLC,
a Delaware limited liability company (“Pershing Square” or a “Lender”), (c)
PSRH, Inc., a Cayman Islands exempted company (a “Lender”, and collectively with
Pershing Square, the “Lenders”), and (d) Pershing Square Capital Management,
L.P., a Delaware limited partnership (the “Collateral Agent” and the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings set forth in the Credit Agreement (as hereinafter
defined).

RECITALS

        WHEREAS, the Borrower, the Lenders, the Collateral Agent, the
Administrative Agent and certain other parties entered into that certain Senior
Secured Credit Agreement, dated as of April 9, 2008 as amended by the First
Amendment to the Senior Secured Credit Agreement, dated as of December 22, 2008
and the Second Amendment to the Senior Secured Credit Agreement, dated as of
February 13, 2009 (the “Credit Agreement”); and

        WHEREAS, the Borrower, the Lenders, the Collateral Agent and the
Administrative Agent desire to amend the Credit Agreement in accordance with
Section 14.12 of the Credit Agreement in the manner set forth in this Amendment
in order to extend the Maturity Date until April 1, 2010.

        NOW, THEREFORE, in order to carry out their intent as expressed above
and in consideration of the mutual agreements hereinafter contained, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1.      Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Maturity Date” and replacing it in its entirety with the
following new definition:              “Maturity Date. April 1, 2010.”    2.   
  References in the Credit Agreement to “this Credit Agreement” or any
particular Section thereof shall be deemed to refer to the Credit Agreement or
such Section as amended hereby.   3.      The Borrower represents and warrants
to the Lenders and the Agents as follows:     (i)      All representations and
warranties in the Credit Agreement other than Section 6.6.2, Section 6.18,
Section 6.19, Section 6.26, Section 6.27 and Section 6.28 are true and correct
with the same effect as if made at and as of the date hereof (except to the
extent that such representations and warranties relate expressly to an earlier
date); provided, that (a) clauses (c) and (d) of the definition of “Material
Adverse Effect” shall be deemed to  

--------------------------------------------------------------------------------

 

  be omitted for purposes of this representation, (b) the related disclosure
schedules to the Credit Agreement shall be deemed amended by any facts set forth
in the Borrower’s public filings with the Securities Exchange Commission from
the date of the Credit Agreement to date hereof and the draft Form 10-K for the
fiscal year ended January 31, 2009, a copy of which has been provided to the
Administrative Agent’s Special Counsel prior to the date hereof, (c) there may
be other changes to the related disclosure schedules to the Credit Agreement
since the date of the Credit Agreement, and to the extent that such changes are
not material and have resulted from the Borrower’s conduct of its business in
the ordinary course, such changes shall not be deemed to be a breach of this
representation; provided further that for purposes of Section 6.4.2 the term
“FQ3 2007” shall be replaced with the term “FQ3 2008”.   (ii)      All filings,
assignments, pledges and deposits of documents or instruments have been made and
all other actions have been taken that are necessary or advisable, under
applicable law, to establish and perfect the Administrative Agent’s security
interest in the Collateral, including, with respect to any United Kingdom
security, the filing of any applicable UK security documents at the Companies
Registration Office under Section 395 of the Companies Act of 1985 and such
other filing as may be required under English law. The Collateral and the
Administrative Agent’s rights with respect to the Collateral are not subject to
any setoff, claims, withholdings or other defenses and the Borrower and all
Subsidiaries of the Borrower that are a party to Pledge Agreement are the owners
of the Collateral free from any Lien. (iii) The Credit Agreement or any of the
other Loan Documents do not contain any untrue statement of a material fact or
omit to state a material fact (known to the Borrower or any of its Subsidiaries
in the case of any document or information not furnished by it or any of its
Subsidiaries) necessary in order to make the statements herein or therein not
misleading. (iv) The representations and warranties of the Borrower and any of
its Subsidiaries contained in Section 6.1.2, Section 6.1.3 and Section 6.2 of
the Credit Agreement are true and correct at and as of the date hereof, with the
same effect as if made with respect to this Amendment, at and as of the date
hereof.   4.      Notwithstanding anything in this Amendment to the contrary,
this Amendment shall become effective on March 31, 2009 (the “Effective Date”),
provided that:     (i)      on or prior to the Effective Date, the
Administrative Agent shall have received a duly executed copy of this Amendment
by each of the parties hereto;  

--------------------------------------------------------------------------------





  (ii)      the Borrower (including without limitation any of its affiliates)
shall not have provided any notice of acceptance (or any other similar notice)
to Pershing Square Capital Management, L.P. pursuant to the Purchase Offer
Letter, including without limitation under Section 1 thereof, on or prior to the
Effective Date; (iii) the Administrative Agent shall have received a certificate
of the Borrower signed by an authorized officer of the Borrower to the effect
that each of the representations and warranties of the Borrower in this
Amendment are true and correct at and as of the Effective Date; (iv) no Default
or Event of Default shall have occurred and be continuing as of the Effective
Date; (v) the Borrower shall have paid to the Lenders or the Administrative
Agent, as appropriate, the fees and expenses of the Administrative Agent’s
Special Counsel.   5.      Except as expressly amended hereby, the Credit
Agreement remains unmodified and is in full force and effect. 6.  
This Amendment may be executed in two or more counterparts, each of which
constitutes an original and all of which, when taken together, constitute one
agreement. This Amendment may be delivered by facsimile and when executed and so
delivered, shall be an original for all purposes.
7.   THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

BORROWER:                        BORDERS GROUP, INC.                   By:  /s/
Mark Bierley    Name: Mark Bierley Title:  EVP and Chief Financial          
Officer                                         


--------------------------------------------------------------------------------



 

LENDERS:                           PERSHING SQUARE CREDIT                 
PARTNERS LLC                   PERSHING SQUARE CAPITAL    MANAGEMENT, L.P., its
Managing  By: Member     PS MANAGEMENT GP, LLC, its By: General Partner    By:
/s/ Roy J. Katzovicz Name:  Roy J. Katzovicz Title:    Authorized Signatory and
            Chief Legal Officer     By: /s/ Nicholas Botta Name:  Nicholas Botta
Title:     Authorized Signatory and              Chief Financial Officer    
PSRH, INC.    PERSHING SQUARE CAPITAL MANAGEMENT, L.P., its Authorized By:
Representative    PS MANAGEMENT GP, LLC, its By: General Partner    By: /s/ Roy
J. Katzovicz Name:  Roy J. Katzovicz Title:    Authorized Signatory and
            Chief Legal Officer    By: /s/ Nicholas Botta Name:  Nicholas Botta
Title:     Authorized Signatory and              Chief Financial Officer 
                   


--------------------------------------------------------------------------------



 

ADMINISTRATIVE                AGENT/COLLATERAL AGENT:        PERSHING SQUARE
CAPITAL                  MANAGEMENT, L.P.                                      
PS MANAGEMENT GP, LLC, its    By: General Partner      By:    /s/ Roy J.
Katzovicz Name:  Roy J. Katzovicz  Title:    Authorized Signatory and
            Chief  Legal Officer    By: /s/ Nicholas Botta  Name:  Nicholas
Botta Title:     Authorized Signatory and              Chief Financial Officer 
 


--------------------------------------------------------------------------------